DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 30, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7, “indicating the relationship” should read “indicating a relationship”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0169864 to Lorenz et al. (hereinafter Lorenz).
Regarding independent claim 1, Lorenz discloses a device for sketch template generation or adaption (paragraph 0033-0034, “FIG. 1 schematically shows a block diagram of an exemplary embodiment of the system 100 for producing a representation of an object in image data, based on a template coupled to a model of the object, the system comprising: a model unit 110 for adapting the model to the object in the image data;”), said device comprising:
a model input configured to obtain a patient-adapted anatomical model (Figure 1, unit 110; paragraph 0034, “a model unit 110 for adapting the model to the object in the image data;” paragraph 0048, “the system 100 is employed to model the lumbar vertebra of a patient. The model comprises a deformable mesh model of the lumbar vertebra for adapting to a lumbar vertebra object in CT image data of the patient.”);
a parameter extraction unit configured to extract a set of model parameters from the patient-adapted model (paragraph 0011, “In an embodiment of the system, the template comprises a plurality of control points which are rigidly or elastically coupled to the model. For example, the positions of the plurality of control points may be based on features of the model. In the case of rigid coupling, the coordinates of the control points are fixed with respect to the model. In the case of elastic coupling, the positions of the plurality of control points are determined by their elastic interaction with the model. The elastic interaction may be described by elastic forces such as harmonic forces;” paragraph 0048, “The template comprises a contour of the lumbar vertebra. The contour is defined by a planar cross section of the surface of the lumbar vertebra model and described by a plurality of control points on the surface of the model;” control points in this case are read as model parameters); and
a sketch unit configured to generate or adapt a sketch template based on the extracted set of model parameters (paragraph 0049, “After an adaptation of the model by the model unit 110, new positions of the control points of the template contour are found on the surface model of the vertebra by the template unit 120. These control points define the adapted contour of the adapted template. Adapted contours are arranged to take into account individual characteristics of the patient's vertebrae and may show, for example, vertebral compression or fracture.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said parameter extraction unit is configured to extract a set of model parameters from the patient-adapted model that correspond to or are related to sketch template parameters of the sketch template to be generated or adapted (abstract, “The template defines a representation of the object which is simpler to interpret than the model. The template may be arranged to emphasize useful features of the object” … “Hence, the template is adapted to the image data. The adapted template is capable of representing the object and its individual characteristics, e.g., the shape of the object as well as the position and/or orientation of the object with respect to an external reference system defined, e.g., based on the image data;” paragraph 0011, “In an embodiment of the system, the template comprises a plurality of control points which are rigidly or elastically coupled to the model. For example, the positions of the plurality of control points may be based on features of the model. In the case of rigid coupling, the coordinates of the control points are fixed with respect to the model;”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Lorenz further discloses wherein said parameter extraction unit is configured to analyze the sketch template to be generated or adapted to extract the sketch template parameters and to determine the set of model parameters from the extracted sketch template parameters (paragraph 0011, “In an embodiment of the system, the template comprises a plurality of control points which are rigidly or elastically coupled to the model. For example, the positions of the plurality of control points may be based on features of the model;” abstract, “and a template unit for adapting the template to the adapted model on the basis of the coupling between the template and the model.”).

Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Lorenz further discloses wherein said parameter extraction unit  is configured to extract sketch template information from the model (abstract, “Because the template of the invention is coupled to the model, the position, orientation and/or shape of the template is determined by the model adapted to the object in the image data;” because the template and model are coupled to eachother it is inherent that each part knows information regarding the other (i.e. the template is connected and aware of the information within the model and vice versa)), the sketch template information indicating one or more sketch template parameters which correspond or are related to model parameters of said model (abstract, “Because the template of the invention is coupled to the model, the position, orientation and/or shape of the template is determined by the model adapted to the object in the image data.”), and to extract one or more model parameters from the patient-adapted model that correspond to or are related to the one or more sketch template parameters indicated by the extracted sketch template information (paragraph 0048, “The template comprises a contour of the lumbar vertebra. The contour is defined by a planar cross section of the surface of the lumbar vertebra model and described by a plurality of control points on the surface of the model;” control points in this case are read as model parameters and are used in the model, and the output image).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said parameter extraction unit is configured to extract model parameters including one or more of segment identifiers, relative or absolute length information, relative or absolute area information (abstract, “Because the template of the invention is coupled to the model, …shape of the template is determined by the model adapted to the object in the image data;” area information is read as shape), position information (abstract, “Because the template of the invention is coupled to the model, the position), and aspect ratio.
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said sketch unit is configured to generate or adapt a sketch template using one or more transformation rules, comprising geometric operations, said transformation rules indicating the relationship between one or more model parameters and one or more sketch template parameters of the sketch template to be generated or adapted (abstract, “Because the template of the invention is coupled to the model, the position, orientation and/or shape of the template is determined by the model adapted to the object in the image data;” paragraph 0011, “In the case of rigid coupling, the coordinates of the control points are fixed with respect to the model. In the case of elastic coupling, the positions of the plurality of control points are determined by their elastic interaction with the model. The elastic interaction may be described by elastic forces such as harmonic forces. The template may be a curve or a Surface defined by the control points using, e.g. interpolation. The skilled person will understand that using non-elastic coupling is, in principle, also possible.”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said sketch unit is configured to generate or adapt a sketch template using one or more landmarks available in the patient-adapted model and the sketch template (paragraph 0011, “In an embodiment of the system, the template comprises a plurality of control points which are rigidly or elastically coupled to the model. For example, the positions of the plurality of control points may be based on features of the model.” The control points are based on features, which are read as landmarks). 
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses further comprising a user input indicating a sketch template to be generated or adapted, wherein said parameter extraction unit is configured to extract a set of model parameters from the patient-adapted model that correspond to or are related to sketch template parameters of the sketch template indicated by the user input, and/or said user input indicating modifications of the sketch template (paragraph 0047, “The user interface 165 may be arranged to receive a user input for selecting a model and/or a template coupled to the model. The user interface may also provide the user with information, e.g., it may display a view of the adapted template. Optionally, the user interface may receive a user input for selecting a mode of operation of the system Such as, e.g., for selecting coupling forces for coupling the template to the model. A person skilled in the art will understand that more functions may be advantageously implemented in the user interface 165 of the system 100.”).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses further comprising a model adaption unit configured to adapt an anatomical model of anatomy in a patient's region of interest based on obtained medical image data of the patient's region of interest (abstract, “Hence, the template is adapted to the image data. The adapted template is capable of representing the object and its individual characteristics, e.g., the shape of the object as well as the position and/or orientation of the object with respect to an external reference system defined, e.g., based on the image data”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said sketch unit is configured to transfer at least one of meta-information (paragraph 0053, “obtaining other data Such as user annotations, patient by a physician preparing the report, and so on. Th”), labels, annotations (paragraph 0053, “Thus, views computed by the image unit 130 of the system 100 may be included in a medical report created by a report unit 310 together with annotations by a physician examining the image data.”), findings, transfer observations and measurements from the patient-adapted model to the generated or adapted sketch template (paragraph 0053, “The reporting unit 310 is arranged to receive the adapted template from the system 100 and the other data from the second input 302 for preparing a report.”).
Regarding independent claim 13, the references and analysis of claim 1 apply directly. Additionally, Lorenz further discloses a medical system (abstract, “The invention relates to a system (100) for producing a representation of an object in image data, based on a template coupled to a model of the object”) comprising: 	an imaging apparatus for acquiring medical image data of a patient's region of interest (paragraph 0041, “In an embodiment of the system 100, there are three input connectors 181, 182 and 183 for the incoming data. The first input connector 181 is arranged to receive data coming in from a data storage means such as, but not limited to, a hard disk, a magnetic tape, a flash memory, or an optical disk.”);
a model adaption unit configured to adapt an anatomical model of anatomy in said region of interest based on the obtained medical image data (abstract, “Because the template of the invention is coupled to the model, the position, orientation and/or shape of the template is determined by the model adapted to the object in the image data.”).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Lorenz further discloses a method for sketch template generation or adaptation (paragraph 0016, “In a further aspect of the invention, there is provided a method of producing a representation of an object in image data, based on a template coupled to a model of the object,”).
Regarding independent claim 16, the references and analysis of claim 1 apply directly. Additionally, Lorenz further discloses a non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform a method for sketch template generation or adaption (paragraph 0055, “The units of the system 100 may be implemented using a processor. Normally, their functions are performed under the control of a software program product. During execution, the Software program product is normally loaded into a memory, like a RAM, and executed from there”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz.
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Lorenz further discloses wherein said parameter extraction unit is configured to extract sketch template information from the model (abstract, “Because the template of the invention is coupled to the model, the position, orientation and/or shape of the template is determined by the model adapted to the object in the image data;” because the template and model are coupled to each other it is inherent that each part knows information regarding the other (i.e. the template is connected and aware of the information within the model and vice versa)), the sketch template information indicating one sketch template that can be generated or adapted based on model parameters of said model (abstract, “Hence, the template is adapted to the image data. The adapted template is capable of representing the object and its individual characteristics”), and wherein said sketch unit is configured to generate or adapt a sketch template from the one or more sketch templates indicated by the extracted sketch template information (abstract, “Hence, the template is adapted to the image data. The adapted template is capable of representing the object and its individual characteristics, e.g., the shape of the object as well as the position and/or orientation of the object with respect to an external reference system defined, e.g., based on the image data”).
Lorenz fails to explicitly disclose the sketch template information indicating more than one sketch templates that can be generated or adapted based on model parameters of said model. However, Lorenz discloses the model being used in both a lumbar case (paragraph 0048) and a heart case (paragraph 0051). Further, Lorenz discloses that the user can select which model and template coupled to the model should be used (paragraph 0047). Thus, it would have been obvious to one of ordinary skill in the art, to automatically suggest the templates (plural, read as more than one) that can be used (as opposed to the user entering it) in order to model a simpler structure of interest (paragraph 0003, paragraph 0007).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Lorenz fails to explicitly disclose wherein said sketch unit is configured to generate or adapt a sketch template based on at least one of accuracy, resolution, and amount of model parameters that can be extracted from the patient-adapted model and/or based on the accuracy of the adaptation of the model to medical image data of the patient.
However, Lorenz does disclose extracting multiple points to be used within the model (paragraph 0011, “plurality of control points” are extracted and used for the model). Further, it is known in the art, that a higher sample size used, correlates to higher accuracy of an output. Additionally, the goal of a model to be used by providers would be that the information provided is accurate, and thus it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to generate an accurate sketch in order to be usable (paragraph 0003). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 10102347 to Lorenz et al. which shares a common assignee (Koninklijke Phillips Electronics N.V) with the instant application. Of which, in the instant application claims 1 and 13 are broader claimed versions of claim 1 of the US Patent 10102347 . In effect, the scope of patented claim 1 encompasses the scopes of claims 1 and 13 of the instant application respectively.   Thus, it is recommended the applicant files a terminal disclaimer. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Patent 10102347 to Lorenz et al. In effect, the scope of patented claim 9 encompasses the scope of claim 14 of the instant application.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US Patent 10102347 to Lorenz et al. In effect, the scope of patented claim 15 encompasses the scope of claim 16 of the instant application.

Current application
1. A device for sketch template generation or adaption, said device comprising: a model input (10) configured to obtain a patient-adapted anatomical model a parameter extraction unit (41) configured to extract a set of model parameters from the patient-adapted model and a sketch unit (42) configured to generate or adapt a sketch template based on the extracted set of model parameters.
US 10102347 
1. A system for producing a representation of an anatomical object in image data, based on a template coupled to a model of the object, the system comprising: a model unit for adapting the model to the object in the image data; a template unit for adapting the template to the adapted model on the basis of the coupling between the template and the model, wherein the template unit adapts the template such that a plane of the template is defined by three non-colinear points defined by features of the adapted model; and an image unit for producing an image of the template, wherein the image of the template comprises at least three orthogonal projections of the template along the principal axes of an inertia tensor of the template, wherein the template comprises a first portion and a second portion, and wherein the image unit is arranged for producing a first portion of the image, based on the first portion of the template, using a first visual pattern, and a second portion of the image, based on the second portion of the template, using a second visual pattern.
13. A medical system comprising: an imaging apparatus (2) for acquiring medical image data of a patient's region of interest, a model adaption unit (3) configured to adapt an anatomical model of anatomy in said region of interest based on the obtained medical image data, and a device for sketch template generation or adaption, said device comprising: a model input configured to obtain a patient-adapted anatomical model; a parameter extraction unit configured to extract a set of model parameters from the patient-adapted model; and a sketch unit configured to generate or adapt a sketch template based on the extracted set of model parameters.
1. A system for producing a representation of an anatomical object in image data, based on a template coupled to a model of the object, the system comprising: a model unit for adapting the model to the object in the image data; a template unit for adapting the template to the adapted model on the basis of the coupling between the template and the model, wherein the template unit adapts the template such that a plane of the template is defined by three non-colinear points defined by features of the adapted model; and an image unit for producing an image of the template, wherein the image of the template comprises at least three orthogonal projections of the template along the principal axes of an inertia tensor of the template, wherein the template comprises a first portion and a second portion, and wherein the image unit is arranged for producing a first portion of the image, based on the first portion of the template, using a first visual pattern, and a second portion of the image, based on the second portion of the template, using a second visual pattern.
14. A method for sketch template generation or adaption, said method comprising: obtaining a patient-adapted anatomical model extracting a set of model parameters from the patient-adapted model; and generating or adapting a sketch template based on the extracted set of model parameters.
9. A method of producing a representation of an anatomical object in image data, based on a template coupled to a model of the object, the method comprising: a model step for adapting the model to the object in the image data; a template step for adapting the template to the adapted model on the basis of the coupling between the template and the model, wherein the template step adapts the template so that a center of template is at a mass center of three non-colinear points defined by features of the adapted model; and an image step for producing an image of the template, wherein the image of the template comprises at least three orthogonal projections of the template along the principal axes of an inertia tensor of the template, wherein the template comprises a first portion and a second portion, and wherein a first portion of the image is produced, based on the first portion of the template, using a first visual pattern, and a second portion of the image is produced, based on the second portion of the template, using a second visual pattern.
16. A non-transitory computer-readable medium having one or more executable instructions stored thereon, which, when executed by at least one processor, cause the at least one processor to perform a method for sketch template generation or adaption, the method comprising: obtaining a patient-adapted anatomical model; extracting a set of model parameters from the patient-adapted model; and generating or adapting a sketch template based on the extracted set of model parameters.
15. A non-transitory computer readable memory of a computer arrangement loaded with a computer program product, comprising instructions for producing a representation of an anatomical object in image data, based on a template coupled to a model of the object, the computer arrangement comprising a processing unit and the memory, the computer program product, after being loaded, providing said processing unit with the capability to carry out the tasks of: adapting the model to the object in the image data; adapting the template to the adapted model on the basis of the coupling between the template and the model, wherein adapting the template includes determining an axis of the template by a line obtained by applying linear regression to three non-colinear points defined by features of the adapted model; and producing an image of the template, wherein the image of the template comprises at least three orthogonal projections of the template along the principal axes of an inertia tensor of the template, wherein the template comprises a first portion and a second portion, wherein the processing unit is further provided with the capability to produce a first portion of the image, based on the first portion of the template, using a first visual pattern, and a second portion of the image, based on the second portion of the template, using a second visual pattern.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CA 2753488 C discloses methods and devices for designing patient specific prosthetic models for fitting
US 20160063726 A1 discloses model-based segmentation of an anatomical structure in a medical image of a patient
WO 2015031576 A1 discloses methods for estimating heart measurements using a patient-specific anatomical model of the heart
US 20170083665 A1 discloses a method and apparatus for automatic generation of a patient-specific structured report template for a radiology scan of a patient is disclosed
US 20140324475 A1 discloses a schema storage unit stores a reference schema that schematically expresses the internal structure of a diagnosis target blood vessel concerning the reference section of the diagnosis target blood vessel.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668